         Case 4:20-cv-02078-MWB Document 20 Filed 11/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR
                       MIDDLE DISTRICT OF PENNSYLVANIA

                                                 :
DONALD J. TRUMP FOR                              :
PRESIDENT, INC. et. al.,                         :
                                                 :           NO. 4:20-cv-02078-MWB
                                                 :
                               Plaintiffs,       :
                                                 :
              v.                                 :
                                                 :
KATHY BOOCKVAR, in her capacity as               :
Secretary of the Commonwealth of                 :
Pennsylvania, et. al.,                           :
                                                 :
                               Defendants.       :
                                                 :

                                  ENTRY OF APPEARANCE
TO THE CLERK:

       Kindly enter my appearance in this case as counsel for Philadelphia County Board of

Elections, Montgomery County Board of Elections and Allegheny County Board of Elections in

the above referenced matter.


Dated: November 10, 2020                             HANGLEY ARONCHICK SEGAL
                                                     PUDLIN & SCHILLER

                                                     By:    /s/ Michele D. Hangley
                                                            Michele D. Hangley
                                                            (Pa. I.D. No. 82779)
                                                     One Logan Square, 27th Floor
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 568-6200
                                                     Email: mhangley@hangley.com

                                                     Attorney for Defendants Philadelphia
                                                     County Board of Elections, Montgomery
                                                     County Board of Elections and Allegheny
                                                     County Board of Elections
        Case 4:20-cv-02078-MWB Document 20 Filed 11/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Michele D. Hangley, certify that on the 10th day of November, 2020, a copy of the

foregoing Entry of Appearance was served by ECF filing on all counsel.


                                                   /s/ Michele D. Hangley
                                                   Michele D. Hangley
